Case 3:21-cv-00189-MMH-JBT Document 5 Filed 03/01/21 Page 1 of 3 PageID 51




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

  TAMMY SMITH,

              Plaintiff,
  v.                                            Case No. 3:21-cv-189-MMH-JBT

  WAL-MART INC.,

              Defendants.


                                     ORDER

        THIS CAUSE is before the Court sua sponte. On February 26, 2021,

  Defendant filed Defendant’s Notice of Removal – Federal Question (Doc. 1)

  seeking to remove this case from the Circuit Court for the Eighth Judicial

  Circuit, in and for Baker County, Florida. See Notice at 1. Defendant asserts

  that the Court has subject matter jurisdiction over this action pursuant to 28

  U.S.C. § 1331 as Plaintiff has raised violations of federal law in her underlying

  Complaint and Demand for Jury Trial (Doc. 3). See Notice at 2-3; see also

  Complaint, Cts. IV-VII. Defendant also maintains that the Court may exercise

  supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a) over Plaintiff’s

  related state law claims under the Florida Civil Rights Act (FCRA), Fla. Stat. §

  760.01 et seq. See Notice at 3; see also Complaint, Cts. II-III. The Court is

  satisfied it may properly exercise jurisdiction over these claims.



                                          1
Case 3:21-cv-00189-MMH-JBT Document 5 Filed 03/01/21 Page 2 of 3 PageID 52




         However, upon review, the Court notes that Plaintiff also brings a claim

  pursuant to Florida’s Worker’s Compensation statute, Fla. Stat. § 440.025. See

  Complaint, Ct. I. Pursuant to 28 U.S.C. § 1445(c), “[a] civil action in any State

  court arising under the workmen’s compensation laws of such State may not be

  removed to any district court of the United States.” See 28 U.S.C. § 1445(c)

  (emphasis added). Indeed, the Eleventh Circuit has held that such claims must

  be remanded to state court as the federal court lacks subject matter jurisdiction

  over them. See Reed v. Heil Co., 206 F.3d 1055, 1061 (11th Cir. 2000); Alansari

  v. Tropic Star Seafood Inc., 388 F. App’x 902, 905-06 (11th Cir. 2010); see also

  Shaw v. Ring Power Corp., 917 F. Supp. 2d 1221, 1222-24 (N.D. Fla. 2013).

  Pursuant to 28 U.S.C. § 1441(c), where an action is removed that includes “a

  claim that has been made nonremovable by statute,” the district court “shall

  sever” the nonremovable claim and remand the claim to the state court from

  which it was removed. See 28 U.S.C. § 1441(c)(1)(B) and (2). Thus, it appears

  Count I of the Complaint must be severed from the remainder of the Complaint

  and remanded to state court.1

         In light of the foregoing, the parties are directed to SHOW CAUSE by a

  written response filed on or before March 15, 2021, why the Court should not



  1 The Court notes that if the parties would prefer to litigate all of Plaintiff’s claims in one
  forum, they may either agree to the remand of the entirety of this action, or agree that Plaintiff
  will voluntarily dismiss this action and directly file the matter anew in federal court. See
  Shaw, 917 F. Supp. 2d at 1224.


                                                  2
Case 3:21-cv-00189-MMH-JBT Document 5 Filed 03/01/21 Page 3 of 3 PageID 53




  sever and remand to state court Count I of the Complaint which sets forth

  Plaintiff’s worker’s compensation retaliation claim under section 440.205 of the

  Florida Statutes.

          DONE AND ORDERED at Jacksonville, Florida this 1st day of March,

  2021.




  lc11
  Copies:

  Counsel of record




                                         3
